TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00574-CR







Reginald Dane Parker, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 97-552-K277, HONORABLE DON MORGAN, JUDGE PRESIDING






PER CURIAM

Appellant Reginald Dane Parker was indicted for felony theft with three previous
felony convictions alleged for enhancement of punishment.  Pursuant to a plea bargain, appellant
pleaded guilty to misdemeanor theft, judicially confessed, and was sentenced to incarceration for
305 days.

The clerk's record contains a written waiver of appeal signed by appellant, his
attorney, and the trial judge.  This document, which reflects a knowing and voluntary waiver of
the right to appeal, was signed on the day sentence was imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  The record reflects that appellant sought the permission of the trial court to
pursue this appeal, but permission was denied.  Citing appellant's waiver and the court's denial
of permission, the State has moved to dismiss the appeal.  The motion is granted.

The appeal is dismissed.


Before Justices Powers, Aboussie and Kidd

Dismissed

Filed:    November 5, 1998

Do Not Publish